     Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 1 of 15 PageID #:512




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )      No. 13 CR 737
        v.                              )
                                        )      Judge Robert W. Gettleman
JAMESON HAMLIN                          )

            GOVERNMENT’S RESPONSE TO DEFENDANT’S
          MOTION TO REDUCE SENTENCE PURSUANT TO THE
        COMPASSIONATE RELEASE STATUTE, 18 U.S.C. § 3582(c)(1)

       For the reasons set forth below, defendant’s motion should be denied based on

his failure to show that extraordinary and compelling reasons warrant a sentence

reduction. While defendant suffers from a medical condition that makes him more

susceptible to complications from COVID-19, that condition does not warrant his

release based on the 3553 factors, especially given that defendant recently refused

the COVID-19 vaccine.



I.     Background

       A.     Offense Conduct and Procedural History

       As he admitted in his plea agreement, from December 2012 through May 2013,

defendant sold wholesale quantities of heroin and cocaine. Dkt. 26 at 6. At the time

of his arrest, officers found over 100 grams of heroin in defendant’s bedroom. Id. at 5.

He had a loaded pistol under his mattress in that same bedroom. Id.

       Defendant was arrested pursuant on a criminal complaint in June 2013 and

was ordered detained pending trial. He was charged by indictment with one count of

possessing with intent to distribute 500 grams or more of cocaine, one count of
     Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 2 of 15 PageID #:513




possessing with intent to distribute 100 grams or more of heroin, one count of

possessing with intent to distribute heroin, possessing a firearm in furtherance of a

drug trafficking crime, and using a telecommunications facility in furtherance of a

drug crime. Dkt. 1.

        Defendant pled guilty to possessing 500 grams or more of cocaine and

possessing a firearm in furtherance of a drug trafficking crime. Dkt. 26. He was

sentenced to 150 months’ imprisonment. Dkt. 44.

        Defendant is currently serving his sentence at FCI Allenwood. According to

BOP’s website, defendant’s projected release date is March 24, 2024. He thus has

approximately 38 months of his sentence remaining to be served.



        B.     The BOP’s Response to COVID-19

        As reported on the BOP’s website, in January 2020, the BOP began a course of

action to respond to the spread of COVID-19.1 Phase One of this course of action

included the creation of an agency task force working in conjunction with subject

matter experts from the Center for Disease Control and Prevention (“CDC”) and the

World Health Organization to review guidance about best practices to mitigate

transmission. Id. On March 13, 2020, as part of Phase Two of the course of action, the

BOP began implementing various measures to mitigate the spread of the virus. These

measures included suspending social visits, in-person legal visits, all inmate




1   Federal Bureau of Prisons COVID-19 Action Plan, March 13, 2020,
    https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited Jan. 19, 2021).


                                              2
     Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 3 of 15 PageID #:514




movement, and staff travel. The BOP also began implementing procedures to

quarantine and screen inmates and staff for the virus, which included screening all

newly arriving inmates for exposure risk factors and symptoms, quarantining

asymptomatic inmates with exposure risk factors, and isolating and testing

symptomatic inmates with exposure risk factors. Id.

        Subsequent phases of the BOP’s response included the authorization of inmate

movement in order to avoid overcrowding at BOP facilities. However, such

movements were limited to inmates who had been in custody for more than fourteen

days and who had been subjected to exit screening to ensure that the prisoner had no

COVID-19 symptoms (fever, cough, shortness of breath) and a temperature less than

100.4º F.2 Subsequent phases of the course of action included the quarantine and

isolation of all new inmates with asymptomatic inmates being quarantined for

fourteen days and symptomatic inmates being isolated until testing negative for

COVID-19, modifying operations to maximize social distancing, the maximization of

telework for staff members, and conducting inventory reviews of all cleaning and

medical supplies to ensure ample supplies were on hand and ready to be distributed

as necessary at BOP facilities.3




2   Updates to BOP COVID-19 Action Plan, March 19, 2020,
    https://www.bop.gov/resources/news/20200319_covid19_update.jsp (last visited Jan. 19,
    2021).
3   Bureau of Prisons Update on COVID-19, March 24, 2020,
    https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covid19_update.p
    df (last visited Jan. 19, 2021).


                                             3
     Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 4 of 15 PageID #:515




        On April 1, 2020, as part of Phase 5 of its COVID-19 action plan, the BOP

secured all inmates to their assigned cells or quarters to decrease the spread of the

virus.4 On April 13, 2020, as part of Phase 6 of its COVID-19 action plan, the BOP

continued to secure all inmates to their assigned cells or quarters to decrease the

spread of the virus.5 Thereafter, on May 18, 2020, the BOP extended the

implementation of Phase 7 of its COVID-19 plan until June 30, 2020.6 Phase 7

extends all measures from Phase 6, including measures to contain movement and

decrease the spread of the virus.

        On August 5, 2020, the BOP announced Phase 9 of its COVID-19 plan, which

extended its previous safety measures through and including August 31, 2020.7 On

September 2, 2020, the BOP announced that non-contact, socially distanced in-person

social visitations would re-commence at certain BOP facilities.8 Phase 9 continues to

be in effect, with modifications as updated on November 25, 2020, including the



4   COVID-19 Action Plan: Phase Five, March 31, 2020,
    https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last visited
    Jan. 19, 2021).
5   COVID-19 Action Plan: Phase Six, April 13, 2020,
    https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf
    (last visited Jan. 19, 2021).
6   Bureau of Prisons COVID-19 Action Plan: Phase Seven, May 20 2020,
    https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp (last visited
    Jan. 19, 2021).
7   Federal Bureau of Prisons, “Coronavirus (COVID-19) Phase Nine Action Plan,” August
    5, 2020, https://prisonology.com/wp-content/uploads/2020/08/COVID-19-Phase-9-COVID-
    Action-Plan.pdf (last visited Jan. 19, 2021).
8   Bureau to Resume Social Visitation, September 30, 2020,
    https://www.bop.gov/resources/news/20200902_visitation.jsp (last visited Jan. 19, 2021).


                                              4
      Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 5 of 15 PageID #:516




continuation of non-contact, socially distanced in-person visitations, where possible

while maintaining the safety of our staff, inmates, visitors, and communities.9

         Very recently, the BOP has begun administering vaccines to inmates. On

January 4, 2021, the BOP issued updated Covid-19 Vaccine Guidance.10                      The

guidance states it is intended to “provide direction on use of the COVID-19 vaccine

for all adults who meet the criteria established by the Bureau of Prisons (BOP), with

guidance from the Advisory Committee on Immunization Practices (ACIP) and the

Centers for Disease Control and Prevention (CDC). . . . The goal of this guidance is

to promote vaccine use as a means of controlling pandemic transmission of SARS-

CoV-2 (the virus that causes COVID-19) and reducing morbidity and mortality from

this infection.”

         Specifically with respect to the defendant, defendant’s BOP medical records

reflect that, on January 6, 2021, defendant was offered a COVID-19 vaccine, but he

refused it. Ex. A at 89 and 125 (signed refusal of the vaccine).

         Further details and updates of BOP’s modified operations are available to the

public     on    the   BOP     website    at    a   regularly    updated     resource   page:

www.bop.gov/coronavirus/index.jsp.




9    BOP Modified Operations, Updated November 25, 2020,
     https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Jan. 19, 2021).
10   https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf (last visited Jan. 11, 2021).


                                                5
      Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 6 of 15 PageID #:517




II.     ARGUMENT

        As set forth below, the defendant has failed to satisfy the statutory criteria for

relief under 18 U.S.C. § 3582(c)(1)(A)(i) because he has failed to demonstrate that

extraordinary and compelling reasons warrant his release.



        A.     Legal Standard

        The First Step Act grants courts the authority to grant a request for

compassionate release after a defendant has exhausted administrative remedies for

making such a request. As amended by Section 603(b) of the First Step Act, Pub. L.

115-391, Title 18, United States Code, Section 3582(c)(1)(A) provides:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment), after considering the
        factors set forth in section 3553(a) to the extent that they are applicable, if it
        finds that—

               (i)    extraordinary and compelling reasons warrant such a reduction;
                      or

               (ii)   the defendant is at least 70 years of age, has served at least 30
                      years in prison, pursuant to a sentence imposed under section
                      3559(c), for the offense or offenses for which the defendant is
                      currently imprisoned, and a determination has been made by the
                      Direct of the Bureau of Prisons that the defendant is not a danger
                      to the safety of any other person or the community, as provided
                      under section 3142(g); and




                                            6
      Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 7 of 15 PageID #:518




               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.

Id.

        Under this statute, in addition to finding “extraordinary and compelling”

reasons for the reduction, the Court must find that a sentence reduction is consistent

with applicable policy statements issued by the U.S. Sentencing Commission and the

sentencing factors set forth in 18 U.S.C. § 3553(a).



        B.     Defendant has exhausted administrative remedies.

        According to 18 U.S.C. § 3582(c)(1), a defendant is free to bring a motion for

compassionate release after he has exhausted all administrative rights to appeal a

failure of the BOP to bring a motion on the defendant’s behalf, or 30 days have elapsed

since the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.

        Here, defendant submitted a request for a reduction in sentence on July 30,

2020. Dkt. 50, Ex. F. It was denied on August 10, 2020. Id. Because more than 30

days have elapsed since defendant’s request, he has satisfied the statute’s exhaustion

requirement.



        C.     Defendant has not established that extraordinary and
               compelling reasons warrant a reduction of his sentence.

        As set forth below, defendant has not established that extraordinary and

compelling reasons warrant his immediate release.




                                            7
   Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 8 of 15 PageID #:519




             1.     Defendant has not established that extraordinary and
                    compelling reasons warrant a sentence reduction.

      Pursuant to Congress’s directive, prior to the enactment of the First Step Act,

the Sentencing Commission promulgated USSG § 1B1.13, which sets forth the

Sentencing Commission’s policy statement with respect to § 3582(c)(1)(A). Consistent

with § 3852(c)(1)(A)(i), § 1B1.13 provides that a court may reduce a term of

imprisonment, after considering the § 3553(a) factors, if three criteria are satisfied:

(1) “extraordinary and compelling reasons warrant the reduction”; (2) “[t]he

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g)”; and (3) the reduction is consistent with the factors

set forth in 18 U.S.C. § 3553, to the extent relevant. U.S.S.G. § 1B1.13.

      As Congress expressly directed, the Sentencing Commission issued policy

statements defining the “extraordinary and compelling reasons” that might warrant

a sentence reduction under § 3582(c)(1)(A)(i). See 28 U.S.C. § 994(t) (“The

Commission, in promulgating general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should

be considered extraordinary and compelling reasons for sentence reduction, including

the criteria to be applied and a list of specific examples. Rehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.”).

United States v. Saldana, 807 F. App’x. 816, 819 (10th Cir. 2020).

      Application Note 1 to Guideline § 1B1.13 limited the “extraordinary and

compelling reasons” for which a sentence reduction is appropriate to the following

particular circumstances:


                                           8
   Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 9 of 15 PageID #:520




      1.     The defendant suffers from a “terminal illness” or his physical or
      mental condition “substantially diminishes the ability of the defendant
      to provide self-care within the environment of a correctional facility and
      from which he or she is not expected to recover.” USSG § 1B1.13 cmt.
      n.1(A).

      2.     The defendant is at least 65 years old, experiencing a serious
      deterioration in physical or mental health because of the aging process,
      and has served the lesser of 10 years or 75% of his sentence. Id. § 1B1.13
      cmt. n.1(B).

      3.     The defendant’s family circumstances include either the death or
      incapacitation of the caregiver of the defendant’s minor child or minor
      children or the incapacitation of the defendant’s spouse or registered
      partner when the defendant would be the only available caregiver for
      the spouse or registered partner. Id. § 1B1.13 cmt. n.1(C).

      4.     “As determined by the Director of the Bureau of Prisons, there
      exists in the defendant’s case an extraordinary and compelling reason
      other than, or in combination with, the reasons described in subdivisions
      (A) through (C).” Id. § 1B1.13 cmt. n.1(D).

Guideline § 1B1.13, cmt. n. 1.

      In United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020), the Seventh Circuit

recently held that, because Guideline § 1B1.13 has not been amended following the

enactment of the First Step Act, “the Guidelines Manual lacks an ‘applicable’ policy

statement covering prisoner-initiated applications for compassionate release.” Id. at

1182. Therefore, Gunn held, district courts are free to consider motions for a sentence

reduction on grounds other than the categories of extraordinary and compelling

reasons listed in Guideline § 1B1.13, as limited by the statute itself. However, the

Court pointed out that

             [t]he substantive aspects of the Sentencing Commission’s
             analysis in §1B1.13 and its Application Notes provide a
             working definition of “extraordinary and compelling
             reasons”; a judge who strikes oﬀ on a diﬀerent path risks


                                          9
     Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 10 of 15 PageID #:521




                an appellate holding that judicial discretion has been
                abused.

Id. Therefore, Guideline § 1B1.13 remains instructive (although according to Gunn

not exhaustive) in determining the meaning of the term “extraordinary and

compelling reasons” for purposes of § 3582(c)(1)(A)(i).11

         Defendant argues that the ongoing pandemic, together with his medical

condition, constitute and extraordinary and compelling reason warranting a sentence

reduction in his case. Medical records confirm that defendant suffers from type 2

diabetes, obstructive sleep apnea, and hypertension. Defendant also claims to suffer

from congestive heart failure, but according to his medical records, his recent cardiac

exams were normal. Ex. A at 50–51 and 139–40. Only one of the medical conditions

from which defendant suffers—type 2 diabetes—is identified in current CDC

guidance as increasing the risk of severe illness from COVID-19. 12 The guidance does

not identify sleep apnea as such a condition. With respect to hypertension, the




11   The government argued in Gunn and in numerous other cases that Guideline § 1B1.13 is
     binding on the district court in the context of motions for compassionate release filed by
     the defendant, and that the court lacks authority to grant relief under the statute on
     bases other than those enumerated in the application notes that accompany § 1B1.13.
     This argument is now foreclosed by Gunn. The government preserves for potential
     further review the argument that Gunn was wrongly decided, and that a sentence
     reduction may be granted under § 3582(c)(1)(A)(i) only where the defendant has
     established an extraordinary and compelling reason, as defined by Application Notes
     1(A) through 1(C) to Guideline § 1B1.13.
12   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F20
     19-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Jan. 21,
     2021).


                                               10
     Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 11 of 15 PageID #:522




guidance states that, based on the limited data and information that is available,

individuals with hypertension might be at increased risk.13

         In light of the COVID-19 pandemic, and the fact that, as confirmed by medical

records, defendant presents with a medical condition identified by the CDC as a

COVID-19 risk factor, specifically type 2 diabetes, the government agrees that

defendant has established that he suffers from “a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is

not expected to recover,” see U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I), in that type 2

diabetes substantially diminishes defendant’s ability to provide self-care against

serious injury or death as a result of COVID-19, within the environment of a

correctional facility.

         According to the BOP, although FCI Allenwood Low, the facility where

defendant is housed, has experienced a substantial number of COVID-19 cases, there

are currently 2 inmates and 16 staff members at the facility with positive COVID-19

cases (and 259 inmates and 2 staff members who have recovered from the virus).14

These numbers reflect that BOP efforts to limit and control the spread of the virus

have had a positive impact.




13   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F20
     19-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Jan. 21,
     2021).
14   https://www.bop.gov/coronavirus/ (last visited Jan. 22, 2021).


                                               11
   Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 12 of 15 PageID #:523




      More importantly, by refusing a vaccine, defendant has impeded BOP’s efforts

to protect him from contracting COVID-19. He simultaneously argues that he should

be released based upon a risk of complications should he be infected, yet refuses the

measure that would provide him with the greatest protection from infection. The

increased risk of complications defendant faces as a result of his medical condition do

not constitute an extraordinary and compelling reason to consider a sentence

reduction given defendant’s refusal to take advantage of the most significant

opportunity available to mitigate or even eliminate such risk.



             2.     Release would not be consistent with the sentencing
                    factors set forth in § 3553(a).

      Even had defendant established an extraordinary and compelling reason to

consider a sentence reduction, pursuant to the statute, the Court would first need to

consider whether those reasons warrant a reduction in light of the relevant § 3553

factors before doing so. Thus the Court must also consider the pertinent § 3553(a)

factors, including defendant’s history and characteristics, the risk of recidivism he

poses, the need to provide medical care in the most effective manner, the time

remaining on his sentence, the quality of his release plan, and the impact of the BOP’s

efforts to maintain the safety of inmates, as well as whether defendant poses a danger

to the community. As discussed below, these factors demonstrate that early release

is not warranted in this case. See, e.g., United States v. Chambliss, 948 F.3d 691, 693-

94 (5th Cir. 2020) (affirming the denial of a motion for compassionate release even

where the court found extraordinary and compelling reasons based on the defendant’s


                                          12
   Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 13 of 15 PageID #:524




advanced-stage liver cancer, but still denied the motion because the § 3553(a) factors

weighed against release); United States v. Cochran, 2020 WL 2092836, at *4 (N.D.

Ind. May 1, 2020) (“Defendant is presently 57 years of age. He is also, by all accounts,

largely wheelchair-bound and blind. However, the court, having interacted with

defendant during trial and via defendant’s extensive filings, is not convinced that

these impairments have affected defendant to such an extent that he could not

continue to orchestrate criminal activities upon release.”).

      Defendant’s offense was serious. Trafficking heroin and cocaine is inherently

dangerous to the community. Here, in addition to trafficking wholesale amounts of

cocaine and heroin, defendant possessed a firearm to possess his supply and proceeds,

exponentially increasing the dangerousness of his conduct.

      Moreover, defendant has a lengthy criminal history. His history includes a

conviction for delivery of a controlled substance. While he was on probation for that

offense, he was charged with, and subsequently convicted of, aggravated discharge of

a firearm. PSR ¶ 51.

      Defendant argues that his sentence was more severe than others who were

charged in the same criminal complaint that led to his arrest. As an initial matter,

this argument ignores that defendant’s conduct and criminal history were more

serious. Defendant was one of the few defendants charged with possessing a firearm

in furtherance of a drug trafficking crime, and the only defendant charged with that

crime, who was a career offender. Sentences for other defendants charged with a

924(c) violation were commensurate with defendant’s sentence:



                                          13
   Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 14 of 15 PageID #:525




             Daniel Vazquez, who was not a career offender, was sentenced to 198
              month’s imprisonment. 13 CR 744, Dkt. 228.

             Anwer Shabaz, a cooperating defendant who was not a career offender,
              was sentenced to 135 months’ imprisonment, 13 CR 744, Dkt. 245

             Angel Perez, who was not a career offender, was sentenced to 124
              month’s imprisonment. 13 CR 744, Dkt. 138.

             Francisco Mireles, a cooperating defendant who was not a career
              offender, was sentenced to 119 months’ imprisonment. 13 CR 744, Dkt.
              233.

      The Court considered defendant’s arguments in mitigation at sentencing and

imposed a sentence of 150 months, far less than the Guidelines range of 260 to 327

months, and just above the range of 117 to 131 months that defendant would have

faced were he not a career offender. The sentence was imposed after the court

appropriately considered all of the § 3553 factors.

      In any event, challenges to sentences are neither extraordinary nor compelling;

to the contrary, Congress has established specific mechanisms for advancing them,

which defendants routinely employ. Such challenges are properly brought, if at all,

on direct or collateral review, subject to the substantive and procedural limits that

govern those avenues of relief. Nothing in § 3582(c)(1)(A) or the relevant policy

statement and accompanying application notes—which as Gunn recognized, “provide

a working definition of “extraordinary and compelling reasons”—even remotely

suggests that compassionate release may be granted based on a reassessment of the

appropriate criminal penalty for the original criminal conduct.




                                          14
   Case: 1:13-cr-00737 Document #: 58 Filed: 01/22/21 Page 15 of 15 PageID #:526




       In sum, release at this time would deprecate the seriousness of defendant’s

offense, undermine the sentence’s purposes of deterrence and protection of the public,

and create a danger to the community.



III.   CONCLUSION

       For the reasons set forth above, defendant’s motion should be denied.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                 By:    s/ Scott M. Edenfield
                                        SCOTT M. EDENFIELD
                                        Assistant U.S. Attorney
                                        219 South Dearborn St., Rm. 500
                                        Chicago, Illinois 60604

Dated: January 22, 2021




                                         15
